Case: 1:20-cv-00544-MWM-MRM Doc #: 16 Filed: 04/12/21 Page: 1 of 5 PAGEID #: 404




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


RODOLFO JOSE TEMAJ-FELIX,

                       Petitioner,                :   Case No. 1:20-cv-544

       - vs -                                         District Judge Matthew W. McFarland
                                                      Magistrate Judge Michael R. Merz

WARDEN, London
 Correctional Institution,

                                                  :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner Rodolfo Jose Temaj-Felix, pursuant

to 28 U.S.C. § 2254, is before the Court for decision on the merits. Relevant pleadings are the

Petition (ECF No. 5), the State Court Record (ECF No. 12), the Warden’s Return of Writ (ECF

No. 13), and Petitioner’s Reply (ECF No. 14). The Magistrate Judge reference in this case was

recently transferred to the undersigned to help balance the Magistrate Judge workload in the

Southern District of Ohio (ECF No. 15).



Litigation History



       On April 12, 2011, a Hamilton County Grand Jury indicted Temaj-Felix on two counts of

aggravated vehicular homicide, two counts of aggravated vehicular assault, and two counts of failure

to stop after an accident (Indictment, State Court Record, ECF No. 12, Exhibit 1). After his motion to

                                                  1
Case: 1:20-cv-00544-MWM-MRM Doc #: 16 Filed: 04/12/21 Page: 2 of 5 PAGEID #: 405




suppress was denied, Temaj-Felix pleaded guilty to one count of aggravated vehicular homicide, one

count of aggravated vehicular assault, and two counts of failure to stop after an accident (Entry of

Guilty Plea, State Court Record, ECF No. 12, Ex. 3). On December 19, 2011, the trial court ordered

Temaj-Felix to serve an aggregate imprisonment sentence of 18 years. Id., Exhibit 5. Petitioner

appealed with the sole assignment of error being that the two counts of failure to stop after an accident

should have been merged under Ohio Revised Code § 2941.25 (Appellant’s Brief, State Court Record,

ECF No. 12, Ex. 13). The Ohio First District Court of Appeals granted relief on this assignment but

otherwise affirmed the conviction and sentence. State v. Temaj-Felix, 2013 Ohio 4463 (Ohio App. 1st

Dist., Oct. 9, 2013)(copy at State Court Record, ECF No. 12, Ex. 15).

        On January 16, 2014, Petitioner filed a motion for new trial on the grounds the trial judge

abused his discretion by imposing consecutive sentences and that he had a plea agreement for a

sentence of no more than fifteen years (Motion, State Court Record, ECF No. 12, Ex. 16). The

trial court denied the motion and Temaj-Felix appealed again to the First District. That court

sustained the first of his eight assignments of error, but otherwise affirmed. State v. Temaj-Felix,

2015-Ohio-3966 (1st Dist. Sept. 30, 2015), appellate jurisdiction declined, 144 Ohio St. 3d 1506

(2016). It remanded “with instructions for the trial court to incorporate its findings supporting the

imposition of consecutive sentence into its judgment entry of conviction, nunc pro tunc. Id. at ¶ 18.

        On remand on the direct appeal, the two hit-skip counts were merged and the sentence reduced

to seventeen years (Judgment Entry, State Court Record, ECF No. 12, Ex. 26). Petitioner appealed

and the First District then decided his remaining fourth and eighth assignments of error. State v. Temaj-

Felix, 2015-Ohio-2967 (Ohio App. 1st Dist. Sept. 30, 2015), appellate jurisdiction declined, 144 Ohio

St. 3d 1506 (2016). As to the fourth assignment (failure to honor plea agreement), it found Temaj-

Felix had failed to prove there was such an agreement. Id. at ¶ 12. It concluded his eighth assignment

(lack of findings to support consecutive sentences) was untimely. Id. at ¶¶ 13-14.


                                                   2
Case: 1:20-cv-00544-MWM-MRM Doc #: 16 Filed: 04/12/21 Page: 3 of 5 PAGEID #: 406




                                           Analysis



Statute of Limitations



       Respondent asserts the Petition is barred by the statute of limitations, 28 U.S.C. §

2244(d)(Return, ECF No. 13, PageID 384-89). That statute, which was enacted as part of the

Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the

"AEDPA"), provides, with exceptions not relevant to this case, that a petition for habeas corpus

must be filed within one year of the date that a conviction becomes final on direct appeal. As

Respondent notes, all of Temaj-Felix’s state court litigation culminated in denial of review by the

Supreme Court of Ohio on February 24, 2016 (Entry, State Court Record, Ex. 31). The conviction

became final on direct review ninety days later when Petitioner’s time to petition the Supreme

Court of the United States for certiorari review expired, or on May 24, 2016. On that date the

statute of limitations began to run and it expired one year later on May 24, 2017, unless some

intervening event tolled it.

       Under the prison mailbox rule, Petitioner is deemed to have filed the Petition the date he

signed it and deposited it in the prison mail system, July 9, 2020 (Petition, ECF No. 1-2, PageID

39). By the Court’s calculation, the filing was 1,142 days late.

       As his explanation for late filing, Temaj-Felix notes that he was represented by counsel in

the Supreme Court of Ohio, but counsel never informed him of that court’s February 24, 2016,

decision. Id. at PageID 33-34. He claims he had not heard from counsel for several years, so he

wrote to the Clerk of the Supreme Court of Ohio on June 3, 2020, and received notice of the

February 24, 2016, decision. Id. at PageID 36-37. He avers that he would have filed sooner if he


                                                 3
Case: 1:20-cv-00544-MWM-MRM Doc #: 16 Filed: 04/12/21 Page: 4 of 5 PAGEID #: 407




had known of the dismissal. Id. at PageID 34. Finally, he notes that English is not his native

language and he has a minimal understanding of it. Id. at PageID 33.

         The only arguable basis on which Petitioner’s more than three-year delay could be excused

is equitable tolling. The one-year statute of limitations in 28 U.S.C. § 2244 is subject to equitable

tolling. Holland v. Florida, 560 U.S. 631, 645 (2010). However, a petitioner is “‘entitled to

equitable tolling’ only if he shows ‘(1) that he has been pursuing his rights diligently and (2) that

some extraordinary circumstance stood in his way’ and prevented timely filing.” Menominee

Indian Tribe of Wisconsin v. United States, 136 S. Ct. 750, 193 L. Ed. 2d 652(2016); Ata v. Scutt,

662 F.3d 736 (6th Cir. 2011), quoting Holland, 130 S. Ct. at 2562, quoting Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005). “[T]he second prong of the equitable tolling test is met only where the

circumstances that caused a litigant’s delay are both extraordinary and beyond its control.”

Menominee Indian Tribe, 136 S. Ct. at 756, citing Holland (emphasis sic).

         “Equitable tolling allows courts to review time-barred habeas petitions ‘provided that a

litigant’s failure to meet a legally-mandated deadline unavoidably arose from circumstances

beyond that litigant’s control.’” Keeling v. Warden, 673 F.3d 452, 462 (6th Cir. 2012), quoting

Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010)). Keeling cites several prior cases where

equitable tolling was refused even though a petitioner’s attorney failed to keep him apprised of the

status of pending matters. A petitioner’s pro se status and lack of knowledge of the law do not

constitute an extraordinary circumstance to excuse late filing. Keeling.

         The facts asserted by Temaj-Felix do not justify equitable tolling. As far as the record

shows, he made no effort to find out the status of his appeal for several years.1 He could have

inquired of the Supreme Court of Ohio any time during that period; that court responded very


1
  Although he includes a copy of his letter to the Clerk of the Supreme Court of Ohio about status, he includes nothing
to show inquiry made to his attorney.

                                                          4
Case: 1:20-cv-00544-MWM-MRM Doc #: 16 Filed: 04/12/21 Page: 5 of 5 PAGEID #: 408




quickly to is inquiry and appears to have sent notice of its decision to his attorney rather than to

him personally.

       Nor does Petitioner’s lack of proficiency in English excuse his failure to file on time.

Bonilla v. Hurley, 370 F.3d 494, 498 (6th Cir. 2004).



Conclusion



       Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

Petition be dismissed with prejudice as barred by the statute of limitations. Because reasonable

jurists would not disagree with this conclusion, it is also recommended that Petitioner be denied a

certificate of appealability and that the Court certify to the Sixth Circuit that any appeal would be

objectively frivolous and should not be permitted to proceed in forma pauperis.



April 12, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal.



                                                 5
